—In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Kings County (Schneier, J.), entered June 19, 1998, which, upon a jury verdict finding it 100% at fault and awarding the plaintiffs damages in the principal sum of $500,000, is in favor of the plaintiffs and against it, and the plaintiffs cross-appeal from the same judgment on the ground of inadequacy.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the defendant’s contentions, the plaintiffs proved that the apartment in which the infant plaintiff lived, including the walls of her bedroom, had been painted with lead paint that was peeling, and that such paint was the proximate cause of the infant plaintiff’s lead poisoning and the injuries she suffered. The plaintiffs’ proof was neither insufficient as a matter of law nor against the weight of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129).
The parties’ remaining contentions are without merit. Santucci, J. P., Sullivan, Florio and Schmidt, JJ., concur.